Citation Nr: 1043421	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action in May 2009 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, wherein the RO determined that the 
appellant did not have service that makes him eligible for a one-
time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); 38 C.F.R. § 3.203 (2010); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking a one-time payment from the Filipino 
Veterans Equity Compensation Fund based upon his service in the 
Philippine Army.  He has specifically asserted that, from 
December 1943 to January 1946, he served as a recognized guerilla 
during World War II as member of Unit I Company, 3rd Battalion, 
2nd Regiment in the Philippine Army.  

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  See American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).  
The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by an appellant, such as 
a DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; 
and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine and 
the information contained in it is accurate.  

38 C.F.R. § 3.203(a) (2010).  Despite the foregoing, 
however, where the appellant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  

In support of his claim, the appellant has submitted several 
documents that he believes shows that he served as a 
recognized guerilla during World War II, including a 
certificate from the General Headquarters of the Armed 
Forces of the Philippines, which states that, according to 
the appellant's records, he served as a recognized guerilla 
from December 1943 to January 1946, and Special Orders 
issued by the Philippine Army, which show that the appellant 
was a member of the unit noted above and that he served for 
29 years in the Armed Forces of the Philippines.  The 
appellant has also submitted a record of medical treatment 
issued by the Veterans Affairs Office in the Philippines, 
which shows he is a veteran of World War II and eligible for 
treatment, as well as certificates from the Philippine 
Veterans Back, which the appellant has asserted shows stock 
certificates that were only awarded to World War II veterans 
by the bank and personal accounts that he held as a guerilla 
during World War II.  

In May 2009 and March 2010, the National Personnel Records 
Center (NPRC) reported that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

While the appellant has submitted several documents that he 
believes shows that he served as a recognized guerilla under the 
authority of the Army of the United States, the Board notes that 
he has not submitted a DD Form 214, original Certificate of 
Discharge, or any other document issued by the service department 
which can be accepted as sufficient evidence showing qualifying 
service in accordance with 38 C.F.R. § 3.203(a)(1).  Indeed, the 
Certifications from the General Headquarters of the Armed Forces 
of the Philippines, the Special Orders issued by the Philippine 
Army, and the other evidence submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are documents from the Philippine government 
and not official documents of the appropriate United States 
service department.  Recognition of service by the Philippine 
Government, although sufficient for entitlement to benefits from 
that Government, is not sufficient for benefits administered by 
VA.  As such, those documents may not be accepted as verification 
of service for the purpose of determining eligibility for VA 
benefits, including the one- time payment from the Filipino 
Veterans Equity Compensation Fund.

In addition to the foregoing, the Board notes that the NPRC has 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board also notes that this verification is binding on VA and 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  

Based upon the foregoing, the Board finds the appellant did not 
serve as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United States 
Armed Forces and, thus, the appellant may not be considered a 
"veteran" for the purpose of establishing entitlement to one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Accordingly, the appellant's claim must be denied.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2010).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA's duties to assist and notify have been considered in this 
case.  However, as the law, and not the facts, is dispositive of 
the appeal, the duties to notify and assist imposed by the VCAA 
are not applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  Because qualifying service and how 
it may be established are outlined in statutes and regulations, 
to which the Board is bound, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpretation of the pertinent law and 
regulations.  In this case, the law is dispositive and basic 
legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is precluded as a matter of 
law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


